DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3 – 4, 7, and 16 - 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/08/2022.
Claims 1 – 2, 5 – 6, and 8 - 15 are subject to examination hereinbelow.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the resting position (8), restorative force (6), and first resonance frequency (17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 comprises a “displaceable surface” configured to be “biased to be in a resting position.” Applicant’s disclosure fails to provide written description for any structure the displaceable surface comprises which enable it to be “displaceable” and “biased to be in a resting position,” because it neither discloses what material or materials the displaceable surface could be made from, nor how it is structured to perform those functions.
Claims 2 – 15 are rejected for depending from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear how the “displaceable surface” is structurally configured to be “displaceable” and “biased to be in a resting position.” To further prosecution, the “displaceable surface” will be interpreted as equivalent to any displaceable or reversibly deformable surface.
Claims 2 – 15 are rejected for depending from the indefinite subject matter of claim 1.
Claim 15 is further indefinite because they are directed toward an apparatus, but also positively recite method steps. A claim may only be directed to one statutory category (see MPEP 2173.05(p), part II). However, an apparatus claim may contain functions related to method steps if those functions are written in a way to imply “intended use,” such as elements of the apparatus being “configured to” perform those method steps either by the structure of an element, interactions between elements, or some combination thereof. Applicant may want to review MPEP 2114 for guidance on how functional limitations are interpreted within apparatus claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 5 - 6, 9 – 12, and 14 - 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4062354 A to Taylor, et al. (hereinafter Taylor).
Regarding claim 1, Taylor anticipates a wireless pressure sensor device (sensor device 20) ([col 2, ln 59 – col 3, ln 2], sensor device 20 is configured to wirelessly exchange power and information with external antenna coil device 23) (Fig 1) comprising:
(a) a sensor housing (bracket 30) having a displaceable surface (flexible membrane 32) biased to be in a resting position by a restorative force ([col 3, ln 9 - 28; col 5, ln 23 - 25], the hermetically sealed gas trapped inside the bellows serves as a means for providing a restorative pressure force for biasing flexible membrane 42 against external pressure forces. Applicant’s filed specification discloses an identical “means” for providing a restorative force in the form of a gas filled pneumatic cavity [0043]) (Fig 2);
(b) a capacitor (capacitor 92 of the electrical sensor circuit 58) disposed in or on the sensor housing ([col 4, ln 4 – 10 and 43 - 55], the sensor circuit is a part of electrical circuit 58 within ferromagnetic cap 49 within bracket 30) (Fig 2);
(c) an inductor (inductor 62) disposed in or on the sensor housing [col 4, ln 43 - 55] (Fig 2), wherein the inductor and the capacitor are operatively connected to form an inductance-capacitance L-C resonator (LC tank circuit) with a first resonance frequency [col 4, ln 43-55]; and
(d) a magnetic material (ferrite slug 64) disposed in the sensor housing [col 4, ln 4 – 10] (Fig 2), wherein the magnetic material is at a distance from the inductor [col 4, ln 4 – 10] (Fig 2);
wherein when an external pressure (epidural pressure) is applied to the displaceable surface [col 3, ln 49 - 55], the displaceable surface is actuated (by flexing) [col 3, ln 49 - 55], thereby creating a shift in the distance between the magnetic material and the inductor ([col 3, ln 49 – 55 and col 5, ln 12 - 22], displacement of the flexible membrane 32 influences the flexure of bellows 39, which shifts the distance of the ferrite slug 62 attached thereto between the inductor 62) (Fig 2);
wherein the distance shift between the magnetic material and the inductor causes a change in the inductance of the inductor, which in turn changes the resonance frequency of the L-C resonator, thereby allowing for detection and measurement of said external pressure [col 4, ln 64 – col 5, ln 11 and col 5, ln 47 - 60].

Regarding claim 2, Taylor anticipates the limitations of claim 1, wherein the inductor (inductor 62) is stationary and the magnetic material (ferrite slug 64) is moveable such that when the displaceable surface (flexible membrane 32) is actuated, the magnetic material moves relative to the inductor to create the shift in distance [col 4, ln 64 – col 5, ln 11 and col 5, ln 47 – col 6, ln 2] (Fig 2).

Regarding claim 5, Taylor anticipates the limitations of claim 1, wherein a state of the magnetic material (ferrite slug 64) is a solid [col 4, ln 4 – 10] (Fig 2).

Regarding claim 6, Taylor anticipates the limitations of claim 1, wherein a shape of the magnetic material is a disk or a tube (tubular-shaped ferrite slug 64) [col 4, ln 4 – 10] (Fig 2).

Regarding claim 9, Taylor anticipates the limitations of claim 1, wherein a shape of the sensor housing (bracket 30) is a tube [col 3, ln 9 - 28] (Fig 2).

Regarding claim 10, Taylor anticipates the limitations of claim 1, wherein a size of the sensor is at millimeter scale ([col 5, ln 47 - 60], the size of the sensor is at a scale at which it can be inserted/implanted at various millimeter (mm) depths, such as 2.3, 3.6, or 4.8 mm).

Regarding claim 11, Taylor anticipates the limitations of claim 1, wherein the resonance frequency is measurable wirelessly by magnetic coupling or by backscattered radio wave [col 4, ln 11 – 25 and claim 5] (Fig 3).

Regarding claim 12, Taylor anticipates the limitations of claim 1, wherein the restorative force component is a spring or an inert gas ([col 3, ln 9 - 28; col 5, ln 23 - 25], the hermetically sealed gas trapped inside the bellows serves as a means for providing a restorative pressure force for biasing flexible membrane 42 against external pressure forces. Applicant’s filed specification discloses an identical “means” for providing a restorative force in the form of a gas filled pneumatic cavity [0043]) (Fig 2).

Regarding claim 14, Taylor anticipates the limitations of claim 1, the sensor further comprising an antenna (54) [col 3, ln 63 – col 4, ln 1] (Fig 2).

Regarding claim 15, Taylor anticipates the limitations of claim 1, the sensor detects and measures a fluid pressure [col 5, ln 47 - 60] (Fig 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor.
Regarding claim 8, Taylor teaches a shape of an inductor (inductor 62) is a helical coil [col 4, ln 7 – 10 and ln 64 - 68], however Taylor does not teach a shape of the inductor is a spiral disk.
However, there is no indication that an inductor in the shape of a spiral disk has a significant difference in function over one in the shape of a helical coil, because either one is suitable for an L-C resonating circuit [col 4, 64 – 68] (MPEP 2144.04, IV., B.).

Regarding claim 13, Taylor teaches a capacitor (capacitor 92 of the electrical sensor circuit 58) disposed in the sensor housing (bracket 30) ([col 4, ln 4 – 10 and 43 - 55], the sensor circuit is a part of electrical circuit 58 within ferromagnetic cap 49 within bracket 30) (Fig 2), however Taylor does not explicitly teach the capacitor is disposed on an exterior surface of the sensor housing.
However, there is no evidence that rearranging the capacitor disposed within the sensor housing (bracket 30) to be disposed on an exterior surface of the sensor housing would significantly modify the operation of the sensor’s L-C resonating circuit (MPEP 2144.04, VI., C.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20060144155 A1, WO 2007002185 A2, and US 20090299216 A1 are mentioned because they disclose LC resonating circuits for pressure measuring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791